Citation Nr: 1818127	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to contaminated water while stationed at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. The case is presently handled through the RO in Milwaukee, Wisconsin. In the July 2011 rating decision, the RO denied service connection for six disorders, including a disorder described as scars on internal organs, including as due to contaminated water while stationed at Camp Lejeune.

In July 2015, the Board denied service connection for five disorders, including as due to contaminated water while stationed at Camp Lejeune. The Board recharacterized the service connection claim described as for scars on internal organs as for a lung disorder. The Board remanded the lung disorder service connection claim to the Agency of Original Jurisdiction (AOJ) for additional action.


FINDING OF FACT

The Veteran's lung scarring and COPD had onset long after service, and are not attributable to his exposure to contaminated water during his service at Camp Lejeune.


CONCLUSION OF LAW

The Veteran's lung scarring and COPD were not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

The RO provided the Veteran notice in letters issued in 2010 and 2011. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, service personnel records, post-service medical records, medical examination reports, and medical opinions. The medical findings and other assembled records are adequate and sufficient to reach a decision on the issue on appeal. The RO substantially fulfilled the instructions in the 2015 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Lung Disorder

The Veteran contends that exposure to contamination water during service at Camp Lejeune led to the development of internal scarring and a lung disorder. Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. In recent years, VA has acknowledged that at Camp Lejeune, over a period of years, the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, from an off-base dry cleaning firm and leaking underground storage tanks, entered the base water supply. In veterans who had no less than 30 days of service at Camp Lejeune between August 1, 1953, and December 31, 1987, service connection for certain specifically listed diseases may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more at any time after service. 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(7), 3.309(f). The diseases listed at 38 C.F.R. § 3.309(f) are kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia, other myelodysplastic syndromes, and bladder cancer.

For claims received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service. For the purpose of this section the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran served at Camp Lejeune for several periods between January 1964 and November 1965, during the relevant era for exposure to contaminated water. He does not contend, and his service medical records do not suggest, that any chronic lung disorder became manifest during his service.

The Veteran has reported that after service he worked as a logger for many years. Records of post-service medical treatment of the Veteran include the report of a February 1979 chest x-ray, in which no infiltrates were seen in the lung fields. On chest x-rays in January 1998, a scarring change was seen in the left lung base. In 1999 and later the Veteran reported periods of shortness of breath. In August 2005, he reported increasing shortness of breath. He noted having been told of scar tissue in his lungs. The clinician's diagnoses included chronic obstructive pulmonary disease (COPD). In treatment in January 2006 it was noted that there was evidence of scarring and COPD in his lungs.

In August 2010, the Veteran filed a claim for service connection for several conditions, including scars on internal organs. He contended that the conditions are attributable to his exposure to contaminated water during his service at Camp Lejeune. In a September 2011 notice of disagreement and a July 2012 substantive appeal, he asserted that, because the claimed conditions are not hereditary diseases, they must be from the exposure in service to contaminated water. 

In January 2017, a VA physician reported having reviewed the Veteran's claims file and having reviewed medical literature. The physician found that the Veteran has been diagnosed with a lung disorder, COPD. The physician noted that the Veteran was at Camp Lejeune for three periods in 1964 and 1965, a total of 390 days. He noted that the Veteran has a 45 pack year cigarette smoking history. He noted that the Veteran was diagnosed with COPD after 2000.

The physician noted a medical institutional statement that available evidence did not allow for a conclusion as to whether exposure to any specific solvent was associated with any specific health outcome. He noted a medical institutional report that there was no indication of permanent lung damage from exposure to solvents. He noted medical institutional statements that tobacco smoke is the primary cause of COPD. Based on the Veteran's history and the medical literature, the physician expressed the opinion that the Veteran's COPD is not due to or related to his exposure to contaminated water at Camp Lejeune. 

There is no contention or evidence that the Veteran's lung scarring or COPD was present during service.  He was at Camp Lejeune for a total of more than a year during the period of water contamination.  Lung scarring and COPD are not, however, among the diseases that by regulation are presumed to be service-connected in persons exposed to contaminated water at Camp Lejeune. The VA physician who reviewed the file in 2017 directly considered, based on the evidence, the likelihood that the Veteran's lung scarring and COPD are related to his contaminated water exposure. That physician's opinion is against such a connection is well supported by evidence and is clearly and convincingly explained. The preponderance of the evidence, then, is against service connection for the Veteran's lung scarring and COPD.

Here, as there is no other evidence that his current COPD is otherwise related to service and the competent VA medical opinion has attributed the Veteran's lung disorder to tobacco use, service connection for such disorder is precluded by law. 38 C.F.R. § 3.300 (1).


ORDER

Entitlement to service connection for a lung disorder, including scarring and COPD, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


